Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 29, 2019

                                       No. 04-18-00834-CV

                            IN THE INTEREST OF T.R.H., a child,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-20578
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        On May 23, 2019, appellant filed his appellant’s brief. Texas Rule of Appellate
Procedure 9.9 prohibits the filing of any document containing sensitive data unless the inclusion
of sensitive data is specifically required by statute, court rule, or administrative regulation. TEX.
R. APP. P. 9.9. Appellant’s brief includes sensitive data, specifically the name of a minor in the
order attached in the appendix, which has not been redacted to protect the minor’s identity. See
id.

       We therefore ORDER appellant’s brief stricken and ORDER appellant to file an
amended appellant’s brief in compliance with Texas Rule of Appellate Procedure 9.9 on or
before June 10, 2019.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court